DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-40 are presented for examination. 
Receipt is acknowledged of IDS filed on 07/20/22.
This application is a CON of 16/946,693 filed on 07/01/2020 ABN which is a CON of 16/531,543 filed on 08/05/2019 now PAT 10,726,953 which is a CON of 16/291,017 filed on 03/04/2019 now PAT 10,418,131 which is a CON of 15/817,688 filed on 11/20/2017 PAT 10269451 which is a CON of 15/173,331 filed on 06/03/2016 now PAT 10,061,895 which is a CON of 14/856,083 filed on 09/16/2015 now PAT 9,390,231 which is a CON of 14/458,877 filed on 08/13/2014 now PAT 9,165,335 which is a CON of 13/917,374 filed on 06/13/2013 now PAT 8,833,649 which is a CON of 13/318,821 filed on 04/02/2012 now PAT 9,279,011 which is a CON of 13/270,672 filed on 10/11/2011 now PAT 8,181,862.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,186,330 (hereinafter referred as '330). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 32 of the present application recites the following limitations:
A removable device that is adapted to be worn or in the possession of the subject, wherein the device comprises: a readable code that contains medical biographical information of the subject, a programmable reporter element that is programmed to electronically store at least one particular event relating to the subject, and a signal producing element functionally related to the programmable reporter element.
Whereas claim 1 of '330 application, the applicant claims:
A removable device, wherein the device is portable and comprises a first system comprising: a readable code that contains medical biographical information of a subject, wherein the medical biographical information allows responders to obtain the subject's medical information in order to provide care; a programmable reporter element that is programmed to electronically store at least one particular event relating to the subject; and a signal producing element functionally relates to the programmable reporter element, wherein the programmable reporter element is further programmed to provide a signal to the functionally related signal producing element to inform a user of the device of the at least one particular event relating to the subject, wherein said programming is performed by a second system, and wherein the device is not linked to a medical sensor.
The instant claims obviously encompass the claimed invention of '330 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '330 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 33-36 are also rejected under double patent as being dependent of claim 32. 
Claims 21-40 of this application is patentably indistinct from claims 1-18 of Application No. 10,186,330. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 21 and 37 are directed to the same invention as that of claims 17 and 12 respectively of commonly assigned Application No. 8,485,438. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention. 
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 32-34 and 36 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Rousso et al. (US 2008/0131362).
Re Claim 32: Rousso et al. {hereinafter referred as “Rousso”} teaches radiopharmaceutical dispensing, which includes a readable code {herein barcode 176, as shown in fig.# 3} that contains medical biographical information of the subject (¶ 509, 545+), a programmable reporter element {herein circuitry 178, as shown in fig.# 3, which includes memory and logic} that is programmed to electronically store at least one particular event relating to the subject (¶ 508-510+), and a signal producing element {herein the output 180, as shown in fig.# 3, for generating or outputting a signal such as a sound, light derived from the circuitry 178} functionally related to the programmable reporter element (¶ 511+).
Re Claim 33: Rousso teaches apparatus and method, wherein the device is not linked to a medical sensor and is worn by the subject in a non-hospital setting (¶ 53-54, 75+).
Re Claim 34: Rousso teaches apparatus and method, wherein said reporter element is programmed by a second system that electronically stores at least one particular event relating to the subject (¶ 490, 511, 875+).
Re Claim 36: Rousso teaches apparatus and method, wherein the device is a bracelet or a necklace worn by the subject (se fig.# 3-4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso et al. (US 2008/0131362) in view of Rodgers (US 2007/0132597).
The teachings of Rousso et al. have been discussed above.
Rousso et al. fails to specifically teach a tracking circuit that is capable of tracking the subject's location.
Rodgers teaches method and system for monitoring patient support exiting and initiating response, which includes a tracking circuit {herein tracking system 143} that is capable of tracking the subject's location (¶ 71+).
In view of Rodgers’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rousso et al. a tracking circuit that is capable of tracking the subject's location so as to return the wearable device to its initialized condition after a precondition and enable the authorized personnel to monitor and the actual position of the subject through any GPS or surveillance device in the wearable device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. STEVE PAIK can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2876